EXHIBIT 10.1
 
CHINA CARROT MARKET DEVELOPMENT COOPERATION
LETTER OF INTENT
 
 
This CHINA CARROT MARKET DEVELOPMENT COOPERATION LETTER OF INTENT (the "LOI")
made as of June 14th, 2013 by and between Dr. Krystyna M. Ladd, carrot breeder
of Integra Hybrids, LLC. ("Consultant") and A & C United Agriculture Developing
Inc. ("Company").
 
1. APPOINTMENT
 
The Company and Consultant agree to work together, to help develop the China
carrot market.
 
2. TERMS
 

 
a.
Consultant agrees to provide carrot seeds sample, give guidelines and supports
for planting, growing (fertilizer, pest control), harvesting and processing in
order to develop China carrot market.

 

 
b.
Company agrees to cover Consultant's costs and expenses related to above
mentioned activities.

 

 
c.
Consultant agrees to disclose this LOI in Company's SEC filing.

 

 
d.
Company and Consultant agree this LOI is the first step of our appointment and
agree to review the result after one year to decide whether we should enter into
further cooperation or exit.

 
 

By: [img001.jpg]    
Yidan Liu
    President     A & C United Agriculture Developing Inc.               By:
[img002.jpg]     Krystyna M. Ladd     President of Research Department    
Integra Hybrids LLC  